Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claims 14-18 and 20, which were the only claims rejected in the previous office action, have been canceled. Claims 1-13 and 19 are allowed for the reasons stated in the previous office action, as are newly added claims 21-22, which depend on claim 19. Regarding claims 1-13, Aron, discussed in previous office actions, discloses a method comprising plasma deposition on the silicone substrate. Aron therefore leads one of ordinary skill in the art away from applying a polyurethane-containing directly to the silicone substrate. The Zhong reference cited in the previous office action also leads one of ordinary skill in the art away from the claimed method, since Zhong teaches a method of coating the substrate by dipping or spraying in an aqueous dispersion of polyurethane rather than a solution and curing at room temperature, and in column 3 lines 33-35 disparages the use of organic solvents and curing at high temperatures. Salensky (U.S. Pat. No. 4,312,693) discloses a method of treating silicone rubber with a plasma to improve the adhesion of a polyurethane coating, but the plasma treatment of Salensky is carried out at low pressure rather than atmospheric pressure. The prior art does not teach or render obvious the method of claims 1-13.
Claims 19 and 21-22 are allowed since the prior art, as exemplified by the Zhong reference, does not specifically teach the claimed medical device where the device is an electrical lead.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771